Citation Nr: 0101265	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  98-09 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than August 30, 1995 
for the grant of benefits under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Debra M. Rabin, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The veteran had active service from November 1942 to May 
1943.

The case originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In a March 1999 Board decision, the Board 
denied the veteran's claim of entitlement to an effective 
date earlier than August 30, 1995 for the grant of benefits 
under 38 U.S.C.A. § 1151.  Subsequently, the veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court) and, pursuant to a June 2000 Joint 
Motion for Remand and to Stay Further Proceedings by the 
Secretary and the veteran's representative (Joint Motion), 
the Court issued an Order in June 2000.  This Order vacated 
the March 1999 Board decision denying the veteran entitlement 
to an effective date earlier than August 30, 1995 for the 
grant of benefits under 38 U.S.C.A. § 1151, and remanded the 
issue to the Board for further development.  At present, the 
veteran's case is once again before the Board pursuant to the 
June 2000 Court Order.


FINDINGS OF FACT

1.  The veteran served on active duty from November 1942 to 
May 1943.

2.  In February 1977, the RO received the veteran's VA form 
21-526 (Veteran's Application for Compensation or Pension) 
which, under the section titled "Nature of sickness, disease 
or injury for which the claim is made and date each began," 
the veteran noted "Spinal cord injury --- May 1976."  In 
April 1977 correspondence, the RO denied the veteran pension 
benefits as his income was in excess of the amount allowed.  
He was also given notice of his procedural and appellate 
rights.  

3.  The veteran did not express disagreement with the 
characterization of the benefits address by the RO or with 
the RO's adjudication of his claim within a one year period 
of the RO's April correspondence, or thereafter. 

4.  In September 1985, the RO received the veteran's VA form 
21-526 (Veteran's Application for Compensation or Pension) 
which, under the section titled "Nature of sickness, disease 
or injury for which the claim is made and date each began," 
the veteran noted "May 1976; Hines V.A. Hospital, Dr. Frank 
Rubino, cervical laminectomy of 5th & 6th , which left me with 
both hands paralyzed  and both triceps partially paralyzed.  
4 1/2  months in Hines plus 4 1/5 months of daily therapy as an 
out-patient.  I also have Parkinson's disease."  In October 
1985 correspondence, the RO denied the veteran disability 
benefits as his family income level was in excess of the 
amount allowed.  He was also given notice of his procedural 
and appellate rights.

5.  The veteran did not express disagreement with the 
characterization of the benefits addressed by the RO or with 
the RO's adjudication of his claim within a one year period 
of the RO's October 1985 correspondence, or thereafter. 

6.  The veteran's February 1977 and September 1985 VA forms 
21-526 do not constitute formal or informal claims of 
entitlement to benefits under 38 U.S.C.A. § 1151 because, 
although it could be implied that they note the veteran's 
intent to apply for VA benefits, they do not specifically 
identify the benefits that the veteran was seeking, as 
required by law, which were benefits under 38 U.S.C.A. 
§ 1151.

7.  On August 30, 1996, the RO received the veteran's VA form 
21-526 (Veteran's Application for Compensation or Pension) 
noting his intent to apply for VA benefits and specifically 
identifying that he was seeking benefits under 38 U.S.C.A. 
§ 1151.  The veteran's VA form 21-526, under the section 
titled "Nature of sickness, disease or injury for which the 
claim is made and date each began," indicated: "I was 
operated on by a Dr. Rutkowski on 5-21-76 who I feel was 
negligent in the surgery that he performed.  Please accept 
this as an 1151 claim."

8.  The August 30, 1996 VA form 21-526 is the date of his 
original claim for benefits under 38 U.S.C.A. § 1151.  The 
veteran's VA form 21-526 (Veteran's Application for 
Compensation or Pension) noted the veteran's intent to apply 
for VA benefits and specifically identified that he was 
seeking benefits under 38 U.S.C.A. § 1151.

9.  The veteran's entitlement to 38 U.S.C.A. § 1151 benefits 
arose on May 21, 1976, which is the dated he underwent a 
cervical myelogram and cervical laminectomy at the Hines VA 
Medical Center (VAMC).  However, he did not file a formal or 
informal claim of entitlement to benefits under 38 U.S.C.A. 
§ 1151 within a year of his surgery, and thus, the date of 
receipt of claim is the applicable effective date.

10.  The RO's April 1997 rating decision awarding the veteran 
an effective date of August 30, 1995 for the award for 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a neurogenic bladder and bowel, and for the loss 
of use of the lower extremities and hands, taking into 
consideration 38 C.F.R. § 3.114(a), was appropriate. 


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than August 30, 1995 for the grant of benefits under 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400(i) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in a March 1999 Board decision, the Board 
denied the veteran's claim of entitlement to an effective 
date earlier than August 30, 1995 for the grant of benefits 
under 38 U.S.C.A. § 1151.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court) and, pursuant to a June 2000 Joint Motion, the Court 
issued an Order in June 2000 which vacated the March 1999 
Board decision and remanded the issue to the Board for 
further development.  Specifically, the June 2000 Joint 
Motion indicated that the principal basis for a remand to the 
Board was the Board's failure to provide adequate reasons and 
bases for its conclusion that the veteran's February 1977 and 
September 1985 applications for compensation or pension did 
not constitute claims for benefits under 38 C.F.R. § 1151.  
As such, the March 1999 Board decision was vacated and the 
veteran's claim came, once again, before the Board for 
appellate review.  Subsequently, in January 2001, the Board 
received additional statements and evidence from the 
veteran's representative mostly containing arguments and 
evidence already noted/discussed in the June 2000 Joint 
Motion and contained within the claims file.  

In this regard, upon a second review of the veteran's claim 
and considering the reasoning in the June 2000 Joint Motion 
and the January 2001 statement by the veteran's 
representative, the Board continues to find that the criteria 
for the assignment of an effective date earlier than August 
30, 1995 for the grant of benefits under 38 U.S.C.A. § 1151 
have not been met.

The veteran contends his entitlement to benefits under 
38 U.S.C.A. § 1151 arose following a May 1976 surgery on a 
herniated disc which resulted in a laminectomy at C-6 and C-
7.  He further contends that he submitted VA forms 21-526 
(Veteran's Application for Compensation and Pension) in 
February 1977 and September 1985, and that these forms should 
be construed liberally so as to include claims for section 
1151 benefits.  Thus, he is seeking a favorable determination 
with respect to the issue of entitlement to an effective date 
earlier than August 30, 1995 for the award of section 1151 
benefits.

Generally, except as otherwise provided, the effective date 
of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or 
pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of an 
application therefor.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

However, the effective date of an award of disability 
compensation by reason of section 1151 shall be the date such 
injury or aggravation was suffered if an application therefor 
is received within one year from such date.  Otherwise, the 
date of receipt of claim is for application.  See 38 C.F.R. 
§ 5110(c); 38 C.F.R. § 3.400(i)

In this case, in February 1977, the RO received the veteran's 
VA form 21-526 (Veteran's Application for Compensation or 
Pension) which, under the section titled "Nature of 
sickness, disease or injury for which the claim is made and 
date each began," indicated "Spinal cord injury --- May 
1976."  In April 1977 correspondence, the RO denied the 
veteran pension benefits as his income was in excess of the 
amount allowed.  He was also given notice of his procedural 
and appellate rights.  However, the veteran did not express 
disagreement with the characterization of the benefits 
addressed by the RO (entitlement to pension benefits) or with 
the RO's adjudication of his claim within a one year period 
of the RO's March 1977 correspondence, or thereafter. 

Subsequently, in September 1985, the RO received an 
additional VA form 21-526 (Veteran's Application for 
Compensation or Pension) from the veteran.  This VA form 21-
526, under the section titled "Nature of sickness, disease 
or injury for which the claim is made and date each began," 
indicated "May 1976; Hines V.A. Hospital, Dr. Frank Rubino, 
cervical laminectomy of 5th & 6th , which left me with both 
hands paralyzed  and both triceps partially paralyzed.  4 1/2  
months in Hines plus 4 1/5 months of daily therapy as an out-
patient.  I also have Parkinson's disease."  And, in October 
1985 correspondence, the RO, again, denied the veteran 
disability benefits as his family income level was in excess 
of the amount allowed.  He was also given notice of his 
procedural and appellate right.  However, the veteran, once 
again, did not express disagreement with the characterization 
of the benefits address by the RO (entitlement to pension 
benefits) or with the RO's adjudication of his claim within a 
one year period of the RO's October 1985 correspondence, or 
thereafter. 

With respect to the veteran's contentions that his February 
1977 and September 1985 VA forms 21-526 should be construed 
liberally, the Board acknowledges that it must review all 
issues which are reasonably raised from a liberal reading by 
the pleadings.  Fanning v. Brown, 4 Vet. App. 225, 228-29 
(1993);  EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  
However, the Board is also bound by applicable statutes, the 
regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs, see 38 C.F.R. § 20.101 (2000), and thus, 
it is not free to disregard the requirements established 
therein.

I.  Claim for Benefits.

The law is clear that "[a] specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA."  38 C.F.R. § 3.151 (2000). 

A.  Formal Claim.

A formal claim for pension, compensation, dependency and 
indemnity compensation or any statement in a communication 
showing an intent to file a claim for disability . . . 
resulting from . . . medical or surgical treatment, or 
examination under the Department of Veterans Affairs laws may 
be accepted as a claim."  38 C.F.R. § 3.154 (2000).  Thus, 
in construing the applicable section of title 38 of the Code 
of Federal Regulations, the Board finds that the veteran's 
February 1977 and September 1985 VA forms 21-526 do not 
constitute formal claims of entitlement to benefits under 
38 U.S.C.A. § 1151 because, although it could be implied that 
they note the veteran's intent to apply for VA benefits, they 
do not show an intent to file a claim for disability 
resulting from medical or surgical treatment under the 
Department of Veterans Affairs, as required by 38 C.F.R. 
§ 3.154.

The Board acknowledges that the February 1977 and September 
1985 VA forms 21-526, under the section titled "Nature of 
sickness, disease or injury for which the claim is made and 
date each began," note: 1) "Spinal cord injury --- May 
1976" and 2) "May 1976; Hines V.A. Hospital, Dr. Frank 
Rubino, cervical laminectomy of 5th & 6th , which left me with 
both hands paralyzed  and both triceps partially paralyzed.  
4 1/2  months in Hines plus 4 1/5 months of daily therapy as an 
out-patient.  I also have Parkinson's disease."  The Board 
also acknowledges that these VA forms note that the veteran's 
dates of service dated back to three decades prior to the 
date of the claimed injury, that the veteran requested that 
his treatment records be obtained in order to substantiate 
his claim, and that the veteran's date of surgery in May 1976 
overlapped the date of the claimed injury.  As well, the 
Board acknowledges that a hospitalization summary from the 
Hines VA Medical Center submitted to the RO in March 1977 
indicate that the veteran was hospitalized from May 7, 1976 
to August 27, 1976 and that postoperatively the veteran was 
quadriparetic. 

However, the Board finds that the above discussed facts, at 
the most, indicate an intent to apply for VA benefits, but 
not for disability resulting from medical or surgical 
treatment under the Department of Veterans Affairs.  The fact 
remains that the veteran did not expressly and specifically 
indicate his intent to seek disability benefits secondary to 
medical treatment or surgical treatment by the VA.  These 
statements do not contain any indicia whatsoever that the 
veteran was in fact seeking redress for a disability caused 
by the carelessness, negligence, lack of proper skill or 
error in judgment on the part of the Department of Veterans 
Affairs, which was the standard required at that time for the 
award of 1151 benefits.  See Gardner v. Derwinski, 1 Vet. 
App. 584 (1991) (invalidating 38 CFR 3.358(c) (3), a portion 
of 38 USCA 1151 (West 1991, effective November 1991). 

In sum, the Board finds that the definition of a formal claim 
under section 3.154 is quite clear in its requirement that 
the claimant must express an intent to file a claim for 
disability resulting from medical or surgical treatment under 
the Department of Veterans Affairs laws, and thus, the Board 
finds that the veteran's February 1977 and September 1985 VA 
forms 21-526 do not meet the requirements of  38 C.F.R. 
§ 3.154.

B.  Informal Claim.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs . . . may be considered an 
informal claim.  Such informal claim must identify the 
benefits sought."  38 C.F.R. § 3.155 (2000).  In this 
respect, the Board notes that section 3.155 specifically uses 
the word must, not may, in directing that the claimant 
identify the benefits sought.  

Applying the definition of informal claim, as defined under 
section 3.155, the Board again acknowledges that the February 
1977 and September 1985 VA forms 21-526, under the section 
titled "Nature of sickness, disease or injury for which the 
claim is made and date each began," note: 1) "Spinal cord 
injury --- May 1976" and 2) "May 1976; Hines V.A. Hospital, 
Dr. Frank Rubino, cervical laminectomy of 5th & 6th , which 
left me with both hands paralyzed  and both triceps partially 
paralyzed.  4 1/2  months in Hines plus 4 1/5 months of daily 
therapy as an out-patient.  I also have Parkinson's 
disease."  The Board also acknowledges that these VA forms 
note that the veteran's dates of service dated back to three 
decades prior to the date of the claimed injury, that the 
veteran requested that his treatment records be obtained in 
order to substantiate his claim, and that the veteran's date 
of surgery in May 1976 overlapped the date of the claimed 
injury.  As well, the Board acknowledges that a 
hospitalization summary from the Hines VA Medical Center 
submitted to the RO in March 1977 indicates that the veteran 
was hospitalized from May 7, 1976 to August 27, 1976 and that 
postoperatively the veteran was quadriparetic.

The Board again finds that these statements, at the most, 
indicate an intent to apply for VA benefits, but do not 
identify the benefits sought, as required by 38 C.F.R. 
§ 3.155 (2000).  The veteran did not expressly and 
specifically indicate that he intended to seek 1151 benefits.  
And, these statements do not contain any indicia whatsoever 
that he was seeking redress for a disability resulting from 
the carelessness, negligence, lack of proper skill or error 
in judgment on the part of the Department of Veterans 
Affairs, which was the standard required at that time for the 
award of 1151 benefits.  See Gardner v. Derwinski, 1 Vet. 
App. 584 (1991) (invalidating 38 CFR 3.358(c) (3), a portion 
of 38 USCA 1151 (West 1991, effective November 1991).

In sum, the Board finds that the definition of an informal 
claim under section 3.155 is quite clear in its requirement 
that the claimant must identify the benefits sought, and 
thus, that the veteran's February 1977 and September 1985 VA 
forms 21-526 do not meet the requirements of  38 C.F.R. 
§ 3.155.

C.  Conclusion.

The Board continues to find that, even upon a liberal reading 
of the veteran's pleadings, the veteran's February 1977 
and/or September 1985 VA forms 21-526 do not constitute 
formal or informal claims of entitlement to benefits under 
38 U.S.C.A. § 1151, as required by law.  The Board 
acknowledges that it is required to adjudicate all claims 
reasonably raised by a liberal reading of the claimant's 
pleading, see Fanning v. Brown, 4 Vet. App. 225, 228-29 
(1993),  EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  
However, the Board is also bound by applicable statutes, the 
regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  38 C.F.R. § 20.101 (2000). 

In further support of its conclusion, the Board notes that 
the U.S. Court of Appeals for Veterans Claims (Court), in 
Brannon v. West, 12 Vet. App. 32 (1998) (citing Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.31(p), 3.155(a)), noted that a "claim" means a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  As well, the Court noted that any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
may be considered an informal claim.  However, and more 
importantly, the Court indicated that 1) any such informal 
claim must identify the benefit sought and that 2) the mere 
presence of medical evidence did not establish an intent on 
the part of the veteran to seek a specific benefit.  See 
Brannon, 12 Vet. App. at 35.  As a result, the Court ruled 
that, before a VA regional office or the Board can adjudicate 
an original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it. 

In this case, for the reasons described above, the Board 
finds that the February 1977 and the September 1985 VA forms 
21-526 failed to specifically identify that the veteran was 
seeking benefits under 38 U.S.C.A. § 1151 and to express an 
intent to seek these benefits.  As noted above, the Board 
also acknowledges that these VA forms note that the veteran's 
dates of service dated back to three decades prior to the 
date of the claimed injury, that the veteran requested that 
his treatment records be obtained in order to substantiate 
his claim, and that the veteran's date of surgery in May 1976 
overlapped the date of the claimed injury.  However, as in 
Brannon, the Board will not construe the fact that the claims 
file contained medical evidence describing the veteran's 
September 1976 surgery as intent on the part of the veteran 
to seek 1151 benefits.  In the same manner, the Board will 
not construe the veteran's request to obtain additional 
treatment records related to his disability as intent on the 
part of the veteran to seek 1151 benefits. 

Lastly, the Board would like to point out that, if in fact 
the veteran intended to seek 1151 benefits when he submitted 
his February 1977 and the September 1985 VA forms 21-526, the 
veteran could/should have expressed disagreement with the 
characterization of the benefits addressed by the RO (which 
were pension benefits) or with the RO's adjudication, as per 
the April 1977 and October 1985 correspondence to the 
veteran.  However, he failed to do so.  He did not express 
disagreement with the characterization of the benefits 
addressed by the RO or with the RO's adjudication of his 
claim within a one year period of the RO's April 1977 or 
October 1985 correspondence, or thereafter. 

II. Effective Date Earlier than August 30, 1995 for
the Grant of Benefits Under 38 U.S.C.A. § 1151.

In light of Brannon, and 38 C.F.R. §§ 3.151, 3.154 and 
3.155,  and after a review of the veteran's February 1977 and 
September 1985 VA forms 21-526, the Board finds that such VA 
forms 21-526 neither identify a claim for section 1151 
benefits, nor express any intent to seek any such benefits.  
Thus, the February 1977 and September 1985 VA forms 21-526 
will not be construed as formal or informal claims for 
section 1151 benefits.

However, the Board notes that, on August 30, 1996, the RO 
received the veteran's VA form 21-526 (Veteran's Application 
for Compensation or Pension) noting his intent to apply for 
VA benefits and specifically identified that he was seeking 
benefits under 38 U.S.C.A. § 1151.  The veteran's August 1996 
VA form 21-526, under the section titled "Nature of 
sickness, disease or injury for which the claim is made and 
date each began," indicated that "I was operated on by a 
Dr. Rutkowski on 5-21-76 who I feel was negligent in the 
surgery that he performed.  Please accept this as an 1151 
claim."  As such, August 30, 1996 is the date of the 
veteran's original claim for benefits under 38 U.S.C.A. 
§ 1151.  The veteran's VA form 21-526 (Veteran's Application 
for Compensation or Pension) noted his intent to apply for VA 
benefits and specifically identified that he was seeking 
benefits under 38 U.S.C.A. § 1151.

Additionally, the Board notes that the record shows the 
veteran became disabled following his May 1976 cervical 
myelogram and cervical laminectomy at the Hines VA Medical 
Center, and thus, May 1976 is the date the veteran's 
entitlement to section 1151 benefits arose.  However, he did 
not file a formal or informal claim of entitlement to 
benefits under 38 U.S.C.A. § 1151 within a year of his 
surgery, and thus, the date of receipt of claim is the 
applicable effective date.  See 38 C.F.R. § 5110(c); 
38 C.F.R. § 3.400(i).  The RO's April 1997 rating decision 
awarding the veteran an effective date of August 30, 1995 for 
the award for disability compensation under the provisions of 
38 U.S.C.A. § 1151 for a neurogenic bladder and bowel, and 
for the loss of use of the lower extremities and hands, 
taking into consideration 38 C.F.R. § 3.114(a), was 
appropriate.  Thus, the Board is unable to find a basis for 
establishing an effective date earlier than August 30, 1995 
for the grant of benefits under 38 U.S.C.A. § 1151.

The Board is bound by applicable laws and regulations which 
are quite clear with regard to the establishment of an 
effective date for section 1151 benefits.  For the reasons 
set forth above, the Board finds that the preponderance of 
the evidence is against entitlement to an effective date 
earlier than August 30, 1995 for the grant of benefits under 
38 U.S.C.A. § 1151. 


ORDER

Entitlement to an effective date earlier than August 30, 1995 
for the grant of benefits under 38 U.S.C.A. § 1151 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

